-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 10, 2021 has been entered. 
Priority
	This application claims benefit in a provisional application 62/725,420 filed on 08/31/2018.
Claim Status
	Claims 1-46 were cancelled. Claims 47-60 were newly added and examined. 
Withdrawn Claim Rejections 
	All previous rejections of claims 3, 8, 11-19, 21, 22, 24, 25, 27, 28, 30, and 37 are withdrawn because these claims were cancelled. 
Claim Rejections – 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 47 requires histidine in a concentration of about 2.1 wt. % of the formulation. This limitation is new matter because it is not supported in the application as filed. The embodiment in claim 47 is based on the test composition in Table 1 of the specification. However, histidine in the composition in Table 1 is present in the concentration of 2.097 wt. %. The range “about 2.1” encompasses a range of values above and below 2.1 and a single concentration of 2.097 wt. % is not sufficient to provide support for the range encompassed by “about 2.1”.
Claim 47 requires lysine in a concentration of 2.25 wt. % of the formulation. The limitation is new matter because the application as filed does not support it. According to Table 14, lysine is present in a concentration of 5.25 wt. %.
Claim 47 requires methionine in a concentration of about 1 wt. % of the formulation. The limitation is new matter because the application as filed does not support it. According to Table 14, methionine is present in a concentration of 1.042 wt. %.
Claim 47 requires serine in a concentration of 2.5 wt. %. The limitation is new matter because the application as filed does not support it. According to Table 14, serine is present in a concentration of 2.542 wt. %.  
Claim 53 requires the composition to comprise at least one of carnitine, phenylalanine, taurine, or any combination thereof. The claim contains new matter because test product in Table 1 does not contain any one of carnitine, phenylalanine, taurine, or any combination thereof. 
Claims 48-52 contain new matter because the claims depend from claim 47 and incorporate all limitations of claim 47 including limitations that are new matter.
Claim 54 requires specific concentrations of each of alanine, arginine, aspartic acid, cystine, glutamine, glycine, histidine, isodeucine, leucine, lysine, methionine, proline, serine, threonine, tryprophan, and valine. All of the claimed concentrations are new matter because they are not supported in the application as filed. In the remarks dated December 10, 2021, the applicant stated that limitations of claim 54 are supported on at least page 34 of the specification as filed. The table on page 34 was considered, however the claimed concentrations appear to be rounded up values of the values provided in the table. The rounded up values are different numbers from the numbers described in the table on page 34. For example, 2.67 is 2.6700, which is different from 2.6685. The application as filed does not have support for 2.67. 
Claim 60 requires the composition to comprise at least one of carnitine, phenylalanine, taurine, or any combination thereof. The claim contains new matter because the composition in the table on page 37 does not contain phenylalanine. The composition contains taurine and carnitine and those two elements are supported.   
Claims 55-59 contain new matter because the claims depend from claim 54 and incorporate all limitations of claim 54 including new matter limitations. 
Grounds of rejection may be obviated by amending the claims to recite the same concentrations as disclosed in the application as filed. 
Allowable Subject Matter
The claimed methods are free of the prior art of record because it would not have been obvious to a person skilled in the art to modify the prior art of record and arrive at the claimed composition having the specific concentrations of components.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617